Citation Nr: 1621991	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  04-43 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a thyroid disorder, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from March 1944 to December 1945. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In July 2015, the Board remanded the claim for additional development and adjudicative action. 

In January 2007 the Veteran testified at a videoconference hearing before a now retired Veterans Law Judge. The Veteran was informed of his right to a new hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's thyroid disorder was not caused by his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a thyroid disability due to exposure to ionizing radiation have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that current hypothyroidism is related to his active military service. Specifically, he contends that hypothyroidism is a result of the x-ray treatments he received in service or that the acne that he had in service was a sign that he had hypothyroidism while he was in service. 

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d); see Combee v. Brown, 34 F.ed 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 
38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation. See Combee, 34 F.3d at 1043.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Exposure to Ionizing Radiation

Entitlement to service connection for a given disorder based on exposure to ionizing radiation may be shown in one of three ways. See Ramey v. Brown, 9 Vet. App. 40 (1996). First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer. 

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, service at a gaseous diffusion plant, or service on Amchitka Island. 38 C.F.R. § 3.309(d)(3). 

If the requirements for presumptive service connection under 38 C.F.R. 
§ 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence. 
38 C.F.R. § 3.311(b)(4). 

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

Third, even if the claimed disability is not listed as a presumptive disease under 
38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service. See Combee, 34 F.3d at 1039.

The Veteran's VA treatment records and December 2015 VA medical examination clearly show that the Veteran has hypothyroidism.

The Veteran's service treatment records show that he received x-ray treatments for acne during his active military service. The Veteran's service treatment records do not show any complaints of or treatment for thyroid problems. 

The Defense Threat Reduction Agency (DTRA) was unable to confirm that the Veteran was exposed to ionizing radiation during military service. In a December 2014 reply to an inquiry from VA, the DTRA noted that a November 2011 letter from the Department of the Navy indicated that there was no record of occupational exposure to ionizing radiation pertaining to the Veteran. The DTRA also explained that x-rays and various wavelengths of ultraviolet radiation (non-ionzing radiation) were used during the time of the Vetean's service for treatment of various skin conditions, including acne vulgaris. The penetration of the x-rays (grenz rays or superficial x-rays) used for these treatments do not penetrate past the first two millimeters of skin and would not be able to give a radiation dose to the thyroid.  

The Veteran was provided a VA medical examination and opinion in December 2015. The examiner opined that the Veteran's hypothyroidism was less likely than not caused by the x-ray treatments the Veteran had in service. The examiner explained that the Veteran received one to two x-ray treatments while in service but that there is no medical evidence that the Veteran had a thyroid disorder until 1982, more than thirty-five years after leaving active military service. The examiner further opined that the acne the Veteran suffered during service was less likely than not a symptom of hypothyroidism. The examiner explained that hypothyroidism causes dry, coarse skin but does not cause acne. 

There is no competent evidence providing a nexus between the Veteran's hypothyroidism and his active military service. While the Veteran is competent to report symptoms he experienced, he is not competent to provide a complex medical opinion such as on a nexus between hypothyroidism and x-rays or acne. 

VA's duty to notify was satisfied by letters in March 2003, May 2010, and December 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection for a thyroid disorder is denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a thyroid disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


